chief_counsel department of the treasury internal_revenue_service washington d c date number info release date cc tege eoeg et1 - genin-116706-04 uilc memorandum for director submission processing cincinnati oh attn entity unit tax exempt and government entities cc tege eoeg et1 - genin-116706-04 railroad retirement act tax status from office of division counsel associate chief_counsel subject in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with its opinion that the following business became an employer under the railroad retirement act and the railroad unemployment insurance act effective date ontario street we have reviewed the opinion of the rrb and based upon the information submitted to us by the rrb we also conclude that the brotherhood of locomotive engineers and trainmen became an employer under the railroad_retirement_tax_act effective date please take appropriate action regarding this business cc brotherhood of locomotive engineers and trainmen a division of the rail conference of the international brotherhood of teamsters dr elaine reese national reporting officer joseph w spires cleveland oh
